Citation Nr: 0315239	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a left hallux valgus 
deformity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a right hallux valgus 
deformity.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from September 1996 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction was subsequently transferred to 
the RO in Buffalo, New York.  


REMAND

When examined for official purposes in December 2000, the 
appellant reportedly had no complaints concerning her feet 
except for pain and was able to heel and toe walk without 
difficulty.  The examiner then reported that there was no 
report of excessive fatigability, weakness, pain or 
incoordination, contradicting the earlier report by the 
appellant of foot pain.  In addition, the appellant has 
argued that she was never asked to stand on her toes by the 
VA examiner and that, in fact, she is unable to stand on her 
toes.  It would appear that a current VA examination is 
needed in this case in order to resolve these contradictions.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, this appeal is remanded for the following 
further actions:  

1.  After undertaking any additional 
evidentiary development necessary under 
the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (such as obtaining all 
relevant outpatient treatment records 
pertaining to the disabilities at issue) 
the RO should schedule the appellant for 
another VA foot examination in order to 
determine the current nature and severity 
of her service-connected postoperative 
bilateral hallux valgus deformity.  The 
examiner should specifically report 
whether or not the appellant can walk on 
her toes and whether or not there are 
functional limitations due to pain, 
weakness, fatigue and incoordination.  In 
addition, the examiner should attempt to 
assess any increase in functional 
impairment on repated use and during 
flare ups (if claimed).

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claims seeking initial ratings in excess 
of 10 percent for the postoperative 
residuals of the bilateral hallux valgus 
deformity, including consideration of the 
postoperative scars under the rating 
criteria in effect prior to and after 
August 30, 2002.  

If the benefits sought are not granted to the appellant's 
sastisfaction, the appellant and her representative should be 
furnished a supplemental statement of the case and provided 
an appropriate opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  The 
appellant need take no further action until she is otherwise 
informed, but she may furnish additional evidence and 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




